The Township of Piscataway appeals from a judgment of the Supreme Court exempting from taxation the house, used as a residence, by the president of Rutgers University. The court below found as a fact "that any use made of the house in question other than what is purely residential is exclusively incidental to the administrative conduct of the university as an educational institution." This finding of fact in the Supreme Court, based upon legal evidence, is binding upon this court.
The judgment under appeal is affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, BODINE, DONGES, HEHER, COLIE, DEAR, WELLS, RAFFERTY, HAGUE, THOMPSON, DILL, JJ. 12.
For reversal — None. *Page 159